Citation Nr: 1215093	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  07-05 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional right eye disability due to June 2005 VA surgical procedure for cataract removal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to February 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board remanded this matter in April 2010 and January 2011 for additional evidentiary development.  For the reasons indicated below, the appeal must again be REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional right eye disability due to June 2005 VA surgical procedure for cataract removal.  

A June 9, 2005, operative report notes that operative consent was signed and witnessed.  Despite April 2010 and January 2011 Board remands directing the RO to obtain a copy of this consent document, it is not shown in the evidence of record, nor is there any indication that a search for this record had been conducted.  

The failure to obtain the identified consent document was noted in a June 2011 deferred rating decision, yet no subsequent action to obtain the document is shown and it does not appear that the Veteran was ever informed of any negative search results.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Under these circumstances, the RO must again be directed to obtain a copy of this document or provide notice that it could not be located.  See Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to the Board's January 2011 remand, the RO was to obtain a medical opinion addressing: (1) whether retention of lens fragments and dislocation of an implanted lens due to insufficient capsular support in the vitreous cavity during a cataract procedure were noted in the informed consent document signed by the Veteran; and (2) whether they were events not reasonably foreseeable.  

As noted above, the actual informed consent document signed by the Veteran is not currently of record.  Absent the actual document, it is not possible for the first part of the above-referenced opinion to be rendered.    However, in a July 2011 VA examination addendum, the VA examiner stated:

The VA national template for informed consent was used for cataract surgery on June 9th of 2005.  This informed consent document noted ALL risks and side effects of the treatment/procedure of cataract extraction and lens implantation that the patient underwent.

While the informed consent document used "noted ALL risks and side effects" of the procedure, the statement leaves in doubt whether retention of lens fragments and dislocation of an implanted lens due to insufficient capsular support in the vitreous cavity are risks and/or side effects associated with the procedure used.  As such, the opinion does not adequately address whether retention of lens fragments or dislocation of an implanted lens due to insufficient capsular support in the vitreous cavity are events not reasonably foreseeable from a cataract procedure.  Accordingly, the RO must request a supplemental medical opinion which clearly addresses this issue.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the informed consent document associated with the June 9, 2005, VA cataract procedure.  This document is referenced in a June 9, 2005, operative report, and may require accessing through Vista imaging.

If the requested informed consent document can not be located, obtain a blank copy of the VA national template for informed consent that is used for cataract surgery.

Any record obtained must be associated with the claims file.  If neither of these records can be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  Thereafter, the Veteran's entire claims folder, including this Remand, must be reviewed by the VA examiner who conducted June 2010 VA examination, and provided the July 2011 examination addendum, if available.  The VA examiner must express an opinion as to whether retention of lens fragments and/or dislocation of an implanted lens due to insufficient capsular support in the vitreous cavity are events not reasonably foreseeable from the cataract procedure conducted on the Veteran on June 9, 2005.  A complete rationale for all opinions must be provided.  

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

4.  After completing the above actions and any other development indicated, re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond, and the appeal must then be returned to the Board for appellate review.  

5.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

